Citation Nr: 0007092	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's instability of the left knee, is not more 
than slightly disabling.

2.  The veteran's has arthritis of the left knee which is not 
productive of a limitation of flexion to 60 degrees, or a 
limitation of extension to 5 degrees, but it is productive of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).

2.  A separate 10 percent rating for left knee degenerative 
arthritis, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA outpatient reports, dating from January to June 1993, 
reflect that in January 1993, the veteran complained of 
persistent left knee pain.  An examination of the left knee 
revealed a well healed medial parapatellar scar.  There was 
no evidence of any effusion.  The veteran had range of motion 
of the left knee from 0 to110 degrees with marked 
patellofemoral instability and medial crepitus.  X-rays 
showed early patellar degenerative joint disease and 
questionable medial joint space narrowing.  The impression of 
the examiner was degenerative joint disease of the knee. 

During a July 1993 VA orthopedic examination of the left 
knee, there was no evidence of any swelling.  The examiner 
noted that the appellant had a 15 centimeter paramedian well 
healed scar on the left knee.  The left knee showed neutral 
alignment with a loss of  varus in the left lower extremity.  
There was no evidence of left knee varus/valgus or 
anteroposterior instability.  Tests of the left knee were 
negative.  The veteran had range of motion of the left knee 
from 0 to 150 degrees.  X-rays of the left knee showed a 
question of narrowing at the lateral joint space.  A 
diagnosis of early degenerative joint disease of the left 
knee was entered.  

VA outpatient reports, dating from January 1994 to January 
1995, reflect that the veteran reported left knee pain.  In 
January 1994, the veteran had range of motion of the left 
knee from 0 to 130 degrees.  There was evidence of crepitus.  
X-rays of the left knee showed a left superior lateral loose 
body.  An assessment of loose body of the left knee was 
entered.  In January 1995, the veteran was noted to have had 
good range of left knee motion, with joint line tenderness.  
The examiner noted that there was tenderness in the left knee 
bursa regions.  Neurovascularly the appellant was intact.  X-
rays of the left knee revealed mild degenerative joint 
disease in the medial compartment and no evidence of a 
fracture.  An impression of degenerative joint disease-
osteoarthritis was entered by the examiner.  

During a February 1998 orthopedic examination, the veteran 
indicated that he took medication for his left knee and that 
provided some relief.  The veteran reported that his left 
knee would give way and that it would pop and grind.  He 
related that while he had some weakness of the left knee when 
he ran or stood up, he did not have any locking.  It was 
noted by the examiner that the veteran used a cane daily, but 
that it did not alleviate the pain.  There were no episodes 
of any dislocation or recurrent subluxation of the left knee.  
The examiner indicated that the veteran had previously worked 
as a custodian but that he was terminated because of poor 
attendance secondary to knee pain.  

An examination of the left knee revealed mild atrophy of the 
left quadriceps.  The veteran had range of motion of the left 
knee from 0 to 135 degrees with pain at 120 degrees flexion.  
There was edema in the left knee at the prepatellar bursa, 
which was greater than that found on the right knee.  There 
was no evidence of any warmth, redness or ankylosis.  The 
veteran did not demonstrate any gait abnormality.  The 
veteran's patella was painful to palpation and to 
lateral/medial deviation.  It was not ballotable.  There was 
no evidence of an apprehension sign. There was no evidence of 
any varus/valgus instability or laxity in the collateral 
ligaments.  Tests with respect to the left knee were 
negative.  Diagnoses of chondromalacia and post-traumatic 
arthritis were entered.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his left knee 
disability is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the RO has assigned a 10 percent disability 
evaluation to the service-connected chrondomalacia of the 
left knee under the provisions of Diagnostic Code 5257.  38 
C.F.R. § 4.71a.  This code pertains to knee disabilities 
where there is recurrent subluxation or instability.  The 
veteran is currently assigned a 10 percent rating which is 
assigned for evidence of slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation warrants severe subluxation or lateral 
instability.  Notably, however, the clinical evidence does 
not show that the veteran currently has any instability or 
subluxation. Therefore, the manifestations rated under 
Diagnostic Code 5257 do not warrant the 10 percent rating 
currently assigned.  The Board notes, however, that because 
the rating is protected under the provisions of 38 C.F.R. § 
3.951 (1999), steps to reduce the rating would be 
inappropriate.

Since an increase is not warranted under Diagnostic Code 
5257, the Board has considered whether more than a 10 percent 
evaluation for the left knee is assignable under any other 
potentially applicable diagnostic code.  The Board notes that 
since the veteran had flexion to 135 degrees and extension to 
0 degrees during a February 1998 VA examination, a higher 
evaluation is not warranted pursuant to Diagnostic Codes 5260 
and 5261, the diagnostic codes pursuant to which limitation 
of motion of the leg/knee is measured.  Moreover, as the 
record reveals no evidence of ankylosis or impairment of the 
tibia or fibula such as nonunion with loose motion, requiring 
a brace, an increased evaluation under Diagnostic Codes 5256 
and 5262, respectively, are not warranted in this case.  38 
C.F.R. § 4.71a.

The Board considered whether the veteran is entitled to a 
separate disability rating for arthritis in the left knee as 
documented in his VA records.  When a knee disorder is rated 
under Diagnostic Code 5257, the veteran must also have at 
least a noncompensable limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  See VAOPGCPRECS 23-97, 9-98. 
Diagnostic Code 5260 states that knee flexion limited to 60 
degrees will be assigned a 0 percent rating.  Similarly, 
under Diagnostic Code 5261, knee extension limited to 5 
degrees will be assigned a 0 percent rating.  As noted in the 
preceding paragraph, the veteran had range of motion of the 
left knee from 135 to 0 degrees during a February 1998 VA 
examination.  Therefore, the evidence does not show that the 
veteran has a noncompensable limitation of motion under 
either Diagnostic Code 5260 or Diagnostic Code 5261 which 
would support an additional rating based on arthritis under 
VAOPGCPRECS 23-97, and 9-98. 

Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels v Derwinski, 1 Vet. App. 
484, 488 (1991).  Accordingly, in light of X-ray evidence of 
degenerative arthritis of the left knee and objective 
evidence of pain, the Board holds that left knee degenerative 
arthritis warrants a separate 10 percent rating under 
Diagnostic Codes 5003-5010.

In reaching these decisions the Board observes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5010, 5260, 5261; the 
assigned separate 10 percent evaluations does compensate the 
degree of impairment caused by pain outside of that 
recognized by these Diagnostic Codes.  Moreover, it is well 
to observe that the Lichtenfels holding specifically rests on 
the provisions of 38 C.F.R. § 4.40.  Hence, in granting 
separate 10 percent ratings the Board is granting benefits 
under these regulations.  Thus, these regulations have been 
considered, and higher ratings are not warranted in the 
absence of a greater limitation of motion or laxity of the 
left knee.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, except to the extent that 
benefits are awarded above, the preponderance of the evidence 
is against the appellant's claim, and hence, the doctrine is 
not otherwise for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied. 

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

